United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2065
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
                                       * Northern District of Iowa.
Bradley Joe Davis,                     *
                                       *     [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                         Submitted: October 30, 2001
                             Filed: November 2, 2001
                                  ___________

Before BOWMAN, BEAM, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Bradley Joe Davis pleaded guilty to conspiring to distribute over 50 grams of
a mixture or substance containing methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(B)(viii), and 846. After hearing testimony from several
government witnesses, the district court1 determined that Davis was responsible for
slightly less than 15 kilograms of methamphetamine, and sentenced him to 240
months imprisonment and 4 years supervised release. On appeal, Davis’s attorney

      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
has filed a brief and moved to withdraw under Anders v. California, 386 U.S. 738
(1967). Davis has filed a pro se supplemental brief and moved to dismiss counsel’s
brief.

        Counsel challenges the district court’s drug-quantity calculation. Having
reviewed the sentencing transcript, we conclude that the district court did not clearly
err in crediting the testimony of the witnesses. See United States v. Santana, 150 F.3d
860, 864 (8th Cir. 1998).

       We understand Davis to argue that 21 U.S.C. § 841 is unconstitutional under
Apprendi v. New Jersey, 530 U.S. 466 (2000); his indictment was defective because
it charged him with a lower drug quantity than that for which he was sentenced; a pre-
arrest search of his residence was illegal; and his counsel was ineffective. We reject
these arguments. Davis’s sentence did not exceed the statutory maximum for the
charged drug quantity, see 21 U.S.C. § 841(b)(1)(B)(viii); United States v. Aguayo-
Delgado, 220 F.3d 926, 933 (8th Cir.), cert. denied, 531 U.S. 1026 (2000), and he
waived his illegal-search claim by pleading guilty without a conditional plea
agreement, see Fed. R. Crim. P. 11(a)(2); United States v. Beck, 250 F.3d 1163, 1166
(8th Cir. 2001). As to his assertion of ineffective assistance of counsel, such a claim
should be raised in a postconviction proceeding. See Santana, 150 F.3d at 863.

       Having found no other nonfrivolous issues for appeal upon our independent
review pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we affirm the judgment of the
district court, deny Davis’s motion, and grant counsel’s motion to withdraw.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-